     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 1 of 33 Page ID #:1



 1   SEYFARTH SHAW LLP
     Joshua A. Rodine (SBN 237774)
 2   jrodine@seyfarth.com
     Orly Z. Elson (SBN 240645)
 3   oelson@seyfarth.com
     2029 Century Park East, Suite 3500
 4   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
 5   Facsimile: (310) 201-5219
 6   Attorneys for Defendant
     DELAWARE NORTH COMPANIES TRAVEL
 7   HOSPITALITY SERVICES, INC.
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
12                                                              2:21-cv-2694
     ROSE CURRY, an individual,                      Case No. ______________
13
                    Plaintiff,                       DEFENDANT’S NOTICE OF
14                                                   REMOVAL OF CIVIL ACTION TO
              v.                                     UNITED STATES DISTRICT
15                                                   COURT PURSUANT TO
     DELAWARE NORTH COMPANIES                        DIVERSITY OF CITIZENSHIP
16   TRAVEL HOSPITALITY SERVICES,                    JURISDICTION [28 U.S.C.
     INC., a Delaware corporation; and DOES 1        SECTIONS 1332 AND 1441]
17   through 25, inclusive,
18                  Defendants.                      Complaint Filed:   February 11, 2021
                                                     Trial Date:        None Set
19
20
21
22
23
24
25
26
27
28

                                   DEFENDANT’S NOTICE OF REMOVAL
     68612771v.2
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 2 of 33 Page ID #:2



 1            To the United States District Court for the Central District of California and to
 2   Plaintiff and her attorneys of record:
 3            Please take notice that Defendant Delaware North Companies Travel Hospitality
 4   Services, Inc. (“Delaware North” or “Defendant”) hereby files this Notice of Removal
 5   pursuant to 28 U.S.C. sections 1332 and 1441(a) and (b), based on diversity of citizenship
 6   jurisdiction, in order to effectuate the removal of the above-captioned action from the
 7   Superior Court of the State of California, County of Los Angeles, to the United States
 8   District Court for the Central District of California and states that removal is proper for
 9   the following reasons:
10   I.       BACKGROUND
11            1.    On February 11, 2021 Plaintiff Rose Curry (“Plaintiff”) filed a Complaint in
12   the Superior Court of the State of California, County of Los Angeles, entitled, Rose
13   Curry v. Delaware North Companies Travel Hospitality Services, Inc., and DOES 1
14   through 25, inclusive, designated as Case No. 21STCV05579. In the Complaint, Plaintiff
15   alleges seven causes of action: (1) Disability Discrimination in Violation of FEHA; (2)
16   Failure to Prevent Discrimination in Violation of FEHA; (3) Retaliation in Violation of
17   FEHA; (4) Failure to Accommodate in Violation of FEHA; (5) Failure to Engage in
18   Interactive Process in Violation of FEHA; (6) Discrimination and Retaliation in Violation
19   of CFRA; and (7) Wrongful Termination in Violation of Public Policy.
20            2.    On February 25, 2021, Plaintiff served Defendant with the Summons and
21   Complaint. True and correct copies of the Summons and Complaint served on Defendant
22   are attached as Exhibit 1.
23            3.    On March 26, 2021, Defendant filed its Answer to the Complaint in
24   Los Angeles County Superior Court. A true and correct copy of Defendant’s Answer
25   filed in Los Angeles County Superior Court is attached as Exhibit 2.
26            4.    Exhibits 1 and 2 constitute all of the pleadings served on Defendant and/or
27   filed by Defendant in the state court action prior to filing this Notice of Removal.
28   (Declaration of Orly Z. Elson [“Elson Dec.”] ¶ 3.) Aside from the case management
                                                    2
                                    DEFENDANT’S NOTICE OF REMOVAL
     68612771v.2
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 3 of 33 Page ID #:3



 1   conference scheduled for May 17, 2021, there are no pending hearings currently
 2   scheduled in the Los Angeles County Superior Court in the state court action. (Elson Dec.
 3   ¶ 3.)
 4   II.      TIMELINESS OF REMOVAL
 5            5.   This notice of removal is timely as it is filed less than one year from the date
 6   this action was commenced and within thirty days of the service of the Summons and
 7   Complaint upon Delaware North, the moving defendant. 28 U.S.C. § 1446(b); Murphy
 8   Bros., Inc. v. Michetti Pipe Stringing, Inc., 119 S. Ct. 1322 (1999) (thirty-day deadline to
 9   remove commences upon service of the summons and complaint). (Exhibit 2.)
10   III.     JURISDICTION BASED ON DIVERSITY OF CITIZENSHIP
11            6.   The Court also has original jurisdiction of this action under 28 U.S.C.
12   section 1332(a)(1). As set forth below, this action is removable pursuant to the provisions
13   of 28 U.S.C. section 1441(a) as the amount in controversy is in excess of $75,000,
14   exclusive of interest and costs, and is between citizens of different states.
15            7.   Plaintiff’s Citizenship. “An individual is a citizen of the state in which she
16   is domiciled ….” Boon v. Allstate Ins. Co., 229 F. Supp. 2d 1016, 1019 (C.D. Cal. 2002)
17   (citing Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001)). For purposes
18   of diversity jurisdiction, citizenship is determined by the individual’s domicile at the time
19   that the lawsuit is filed. Armstrong v. Church of Scientology Int’l, 243 F.3d 546, 546
20   (9th Cir. 2000) (citing Lew v. Moss, 797 F.2d 747, 750 (9th Cir. 1986)). Evidence of
21   continuing residence creates a presumption of domicile. Washington v. Havensa LLC,
22   652 F.3d 340, 345 (3d Cir. 2011).
23            8.   At the time Plaintiff filed this civil action, Plaintiff was a citizen and resident
24   of the State of California. Plaintiff alleges in the Complaint that she “is, and at all
25   relevant times herein was, a natural person residing in Los Angeles County, State of
26   California.” (Compl. ¶ 1.) Plaintiff alleges she was employed by Delaware North within
27   the State of California from approximately 2014 until 2020. (Compl. ¶¶ 12, 21.)
28   Plaintiff’s home address during the period when she worked at Delaware North was
                                                    3
                                   DEFENDANT’S NOTICE OF REMOVAL
     68612771v.2
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 4 of 33 Page ID #:4



 1   within the State of California. (Declaration of Lili Galicia [“Galicia Dec.”] ¶ 3.) There are
 2   no documents in Plaintiff’s personnel file to suggest in any way that she is currently, or
 3   during the periods of her employment was, a domiciliary or citizen of any state other than
 4   California. (Galicia Dec. ¶ 3.)
 5            9.    Defendant’s Citizenship. For diversity purposes, a corporation is deemed to
 6   be a citizen of any state in which it has been incorporated and of any state where it has its
 7   principal place of business. 28 U.S.C. § 1332(c)(1). The “principal place of business” for
 8   the purpose of determining diversity subject matter jurisdiction refers to “the place where
 9   a corporation’s officers direct, control, and coordinate the corporation’s activities .… [I]n
10   practice it should normally be the place where the corporation maintains its headquarters-
11   provided that the headquarters is the actual center of direction, control, and coordination,
12   i.e., the ‘nerve center,’ and not simply an office where the corporation holds its board
13   meetings[.]” See Hertz Corp. v. Friend, 559 U.S. 77, 92-93, 130 S.Ct. 1181, 1192 (2010).
14            10.   Delaware North is and was at the time of the institution of this civil action, a
15   corporation formed under the laws of the State of Delaware and has its headquarters and
16   its principal place of business in Buffalo, New York. (Galicia Dec. ¶¶ 4, 5.)
17            11.   The United States Supreme Court held that when determining a
18   corporation’s principal place of business for diversity purposes, the appropriate test is the
19   “nerve center” test. Hertz Corp. v. Friend, 559 U.S. 77, 80-81, 92-93 (2010). Under the
20   “nerve center” test, the “principal place of business” means the corporate headquarters
21   where a corporation’s high level officers direct, control and coordinate its activities on a
22   day-to-day basis. Id. (“We conclude that ‘principal place of business’ is best read as
23   referring to the place where a corporation’s officers direct, control, and coordinate the
24   corporation’s activities”).
25            12.   Under the “nerve center” test, New York emerges as Delaware North’s
26   principal place of business. Defendant’s corporate headquarters and/or operations are
27   located in Buffalo, New York where Defendant’s high level officers direct, control, and
28   coordinate Defendant’s activities. (Galicia Dec. ¶ 5.) Defendant’s high level corporate
                                                    4
                                    DEFENDANT’S NOTICE OF REMOVAL
     68612771v.2
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 5 of 33 Page ID #:5



 1   officers maintain offices in New York, and many of Defendant’s corporate level
 2   functions are performed in the New York office. (Galicia Dec. ¶ 5.) Additionally, many
 3   of Defendant’s executive and administrative functions, including corporate finance and
 4   accounting, are directed from Buffalo, New York. (Galicia Dec. ¶ 5.)
 5            13.   Accordingly, pursuant to 28 U.S.C. section 1332(c), Delaware North is a
 6   citizen of Delaware and New York for diversity purposes.
 7            14.   Further, in compliance with 28 U.S.C. section 1441(b), “none of the parties
 8   in interest properly joined and served as defendant is a citizen of the State in which [this]
 9   action is brought.” Pursuant to 28 U.S.C. section 1441(a) the citizenship of defendant
10   sued under a fictitious name shall be disregarded. The inclusion of “Doe” defendants in
11   Plaintiff’s state court complaint has no effect on removability. Newcombe v. Adolf Coors
12   Co., 157 F.3d 686, 690-91 (9th Cir. 1998); 28 U.S.C. § 1441 (a) (stating that for purposes
13   of removal, the citizenship of defendant sued under a fictitious name shall be
14   disregarded). In determining whether diversity of citizenship exists, only the named
15   defendant is considered. Ibid.
16            15.   Amount in Controversy. While Delaware North denies any liability as to
17   Plaintiff’s claims, the amount in controversy requirement for diversity jurisdiction is
18   satisfied because “it is more likely than not” that the amount exceeds the jurisdictional
19   minimum of $75,000. 28 U.S.C. § 1332(a)(1); see Sanchez v. Monumental Life Ins. Co.,
20   102 F.3d 398, 404 (9th Cir. 1996) (where a plaintiff’s state court complaint does not
21   specify a particular amount of damages, the defendant must provide evidence establishing
22   that it is “more likely than not” that the amount in controversy exceeds the requisite
23   threshold).
24            16.   Where a complaint does not allege a specific amount in damages, the
25   removing defendant bears the burden of proving by a preponderance of the evidence that
26   the amount in controversy exceeds the statutory minimum. Abrego v. The Dow Chem.
27   Co., 443 F.3d 676, 683 (9th Cir. 2006); Guglielmino v. McKee Foods Corp., 506 F.3d
28   696, 701 (9th Cir. 2007). Further, “the amount-in-controversy inquiry in the removal
                                                  5
                                   DEFENDANT’S NOTICE OF REMOVAL
     68612771v.2
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 6 of 33 Page ID #:6



 1   context is not confined to the face of the complaint.” Valdez v. Allstate Ins. Co., 372 F.3d
 2   1115, 1117 (9th Cir. 2004) (finding that a court may consider facts presented in the
 3   removal petition). When the amount in controversy is not apparent from the face of the
 4   complaint, a defendant may set forth underlying facts supporting its assertion that the
 5   amount in controversy exceeds the jurisdictional threshold. Id.; see also Gaus v. Miles,
 6   Inc., 980 F.2d 564, 566-67 (9th Cir. 1992).
 7            17.   As the Supreme Court has explained, “a defendant’s notice of removal need
 8   only include a plausible allegation that the amount in controversy exceeds the
 9   jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct.
10   547, 553-54 (2014) (“[W]hen a defendant seeks federal-court adjudication, the
11   defendant’s amount-in-controversy allegation should be accepted when not contested by
12   the plaintiff or questioned by the court.”); see also Valdez, 372 F.3d at 1117 (“the parties
13   need not predict the trier of fact’s eventual award with one hundred percent accuracy”).
14   Defendant is not obligated to “research, state, and prove the plaintiff’s claims for
15   damages.” Behrazfar v. Unisys Corp., 687 F. Supp. 2d 999, 1004 (C.D. Cal. 2009)
16   (quoting Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204-05 (E.D. Cal.
17   2008)); Rippee v. Boston Market Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005)
18   (noting that the inquiry is “what is in controversy” by the plaintiff’s complaint, not what a
19   defendant will actually owe).
20            18.   In determining whether a complaint meets the $75,000 threshold under
21   28 U.S.C. section 1332(a), the Court must consider a plaintiff’s alleged aggregate
22   damages, special damages, punitive damages, and attorneys’ fees. See Galt G/S v. JSS
23   Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998) (claims for statutory attorneys’ fees
24   may be included in amount in controversy, regardless of whether such an award is
25   discretionary or mandatory); Davenport v. Mutual Benefit Health & Accident Ass’n,
26   325 F.2d 785, 787 (9th Cir. 1963) (punitive damages may be taken into account in
27   determining amount in controversy where recoverable under state law); Conrad Assocs.
28   v. Hartford Accident & Indemnity Co., 994 F. Supp. 1196, 1198 (N.D. Cal. 1998)
                                                   6
                                   DEFENDANT’S NOTICE OF REMOVAL
     68612771v.2
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 7 of 33 Page ID #:7



 1   (“amount in controversy” includes claims for general and special damages, including
 2   attorneys’ fees and punitive damages).
 3            19.   The calculations supporting the amount in controversy are based on
 4   Plaintiff’s potential recovery pursuant to the claims alleged in the Complaint, assuming,
 5   without any admission, the truth of any of the allegations, and assuming liability (which
 6   is disputed) based on Plaintiff’s theory of recovery.
 7            20.   Compensatory Damages. In her Complaint, Plaintiff seeks to recover
 8   compensatory damages including “general damages” for the alleged discrimination,
 9   retaliation, failure to prevent harassment, failure to accommodate, failure to engage in the
10   interactive process and wrongful termination. (Prayer for Relief, (b).)
11            21.   Plaintiff worked as the General Manager for Defendant’s Travel Hospitality
12   unit at the Los Angeles International Airport (“LAX”) in Los Angeles, California.
13   (Compl. ¶ 14; Galicia Dec. ¶ 6.) Plaintiff’s annual salary at the time of her termination
14   was approximately $102,000, not including benefits. (Galicia Dec. ¶ 6.) Plaintiff alleges
15   she was terminated on July 21, 2020. (Compl. ¶ 21.) Conservatively estimating a
16   February 2022 trial date (twelve months after the Complaint was filed), Plaintiff’s alleged
17   lost wages alone would amount to approximately $153,000; i.e., one and a half years
18   between her alleged termination and trial.1
19            22.   In addition to back pay, a plaintiff who prevails on a claim for wrongful
20   termination or discriminatory discharge of employment may be entitled to either
21   reinstatement or an award of “front pay” in lieu of reinstatement. See, e.g., Cassino
22   v. Reichhold Chemicals, Inc., 817 F.2d 1338, 1346 (9th Cir. 1997) (stating that a court
23   has discretion to award front pay in lieu of reinstatement); Secru v. Laboratory Corp. of
24   America, No. 3:09–cv–0619–LRH–RAM, 2009 WL 3755763, at * 2, n.3 (D. Nev.
25   Nov. 9, 2009) (future lost wages alone can satisfy amount in controversy); James
26   v. Childtime Childcare, Inc., No. Civ. S-06-2676 DFL DAD, 2007 WL 1589543, at *2,
27   n.1 (E.D. Cal. June 1, 2007) (while courts evaluate the amount in controversy at the time
28   1
         $102,000 x 1.5 years.
                                                   7
                                   DEFENDANT’S NOTICE OF REMOVAL
     68612771v.2
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 8 of 33 Page ID #:8



 1   of removal, future lost wages are properly considered in that calculation); see also
 2   Crum v. Circus Circuit Enters., 231 F.3d 1129, 1131 (9th Cir. 2000) (future damages are
 3   properly considered in determining amount in controversy).
 4            23.   An award of three years’ front pay would entitle Plaintiff to more than
 5   $300,000 in additional recovery. See Traxler v. Multnomah County, 569 F.3d 1007, 1015
 6   (9th Cir. 2010) (upholding district court’s decision to award nearly four years’ front pay
 7   in a wrongful termination suit); see also Glenn-Davis v. City of Oakland, No. C 02-2257
 8   SI, 2008 WL 410239, *4 (N.D. Cal. 2008) (finding three years of front pay “appropriate”
 9   in a discrimination suit); Ackerman v. Western Elec. Co., Inc., 643 F. Supp. 836, 856
10   (N.D. Cal. 1986) (same). Thus, Plaintiff’s allegations of lost wages alone exceed
11   $450,000.
12            24.   Emotional Distress Damages. In addition to compensatory damages,
13   Plaintiff claims emotional distress damages. (Compl. ¶¶ 31, 37, 43, 48, 54, 60, 70, and
14   Prayer for Relief, (a).) In Thompson v. Big Lots Stores, Inc., No. 1:16-cv-01464-LJO-
15   JLT, 2017 WL 590261, *4 (E.D. Cal. 2017), the Eastern District of California made clear
16   that “[i]n determining the amount in controversy, a court may assess likely emotional
17   distress damages by reference to damages awards in similar discrimination cases.”
18   Applying that rule, the Thompson court found the defendant met its burden of showing
19   that damages awards for emotional distress in analogous cases are often substantial,
20   where the defendant pointed to a jury award of $122,000 in emotional distress damages
21   to an employee who sued for discrimination and wrongful termination. Id.
22            25.   In fact, such damages may exceed $122,000. A review of jury verdicts in
23   California demonstrates as much. See, e.g., Silverman v. Stuart F. Cooper Inc.,
24   No. BC467464, 2013 WL 5820140 (Los Angeles Sup. Ct.) (jury awarded $157,001 for
25   emotional distress damages in discrimination case); Vasquez v. Los Angeles Cnty. Metro.
26   Transp. Auth., No. BC484335, 2013 WL 7852947 (Los Angeles Sup. Ct.) (award of
27   $1,250,000 for pain and suffering to employee in violation of the CFRA and disability
28   discrimination action); Aboulafia v. GACN Inc., No. BC469940, 2013 WL 8115991
                                                  8
                                   DEFENDANT’S NOTICE OF REMOVAL
     68612771v.2
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 9 of 33 Page ID #:9



 1   (Los Angeles Sup. Ct.) (pain and suffering award of $250,000, $250,000, $250,000, and
 2   $250,267 to four employees in discrimination action); Ward v. Cadbury Schweppes
 3   Bottling Grp., 09CV03279(DMG), 2011 WL 7447633 (C.D. Cal) (jury award $5,600,000
 4   in non-economic damages in discrimination and retaliation case); Welch v. Ivy Hill Corp.,
 5   No. BC414667, 2011 WL 3293268 (Los Angeles Sup. Ct.) (award of $1,270,000 in pain
 6   and suffering to employee in an discrimination action); Leimandt v. Mega RV Corp.,
 7   No. 30-2010-00388086, 2011 WL 2912831 (Orange County Sup. Ct.) (jury awarded
 8   $385,000 in pain and suffering to employee in an discrimination case). These awards
 9   demonstrate that, for diversity purposes, the value of Plaintiff’s alleged emotional distress
10   damages exceeds the $75,000 amount in controversy requirement.
11            26.   Attorney’s Fees. Plaintiff claims statutory entitlement to attorney’s fees.
12   (Compl. Prayer for Relief, (d).) Attorney’s fees are properly considered in calculating the
13   amount-in-controversy for purposes of removal on grounds of diversity jurisdiction. Galt,
14   142 F.3d at 1156 (claims for statutory attorney’s fees to be included in amount in
15   controversy, regardless of whether such an award is discretionary or mandatory). Under
16   California Government Code section 12965(b), the court in its discretion may award fees
17   and costs to the “prevailing party” in FEHA actions. Although the statute provides that
18   the court “may” award fees, cases hold that a prevailing plaintiff is entitled to fees
19   “absent circumstances that would render the award unjust.” Horsford v. Bd. of Trs. of
20   Cal. State Univ., 132 Cal. App. 4th 359, 394 (2005). Here, Plaintiff asserts five FEHA
21   claims against Defendant in the Complaint. (Compl. First through Fifth Causes of
22   Action.)
23            27.   Defendant anticipates that the Parties will propound written discovery, that
24   depositions will be taken in this case, and that Defendant will file a Motion for Summary
25   Judgment. (Elson Dec. ¶ 4.) Here, if Plaintiff prevails, she could be entitled to an award
26   of attorney’s fees that alone are “more likely than not” to exceed $75,000, as is typical in
27   employment discrimination cases. Indeed, Courts have awarded attorney’s fees in excess
28   of $75,000 in cases involving discrimination. See, e.g., Crawford v. DIRECTV, Inc.,
                                                   9
                                    DEFENDANT’S NOTICE OF REMOVAL
     68612771v.2
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 10 of 33 Page ID #:10



 1    No. BC417507, 2010 WL 5383296 (Los Angeles County Sup. Ct.) (approving attorneys’
 2    fee award of $159,762.50 in alleged discrimination action); Davis v. Robert Bosch Tool
 3    Corp., No. B185408, 2007 WL 2014301, *9 (Cal. Ct. App. 2d Dist. July 13, 2007)
 4    (individual plaintiff sought $1.6 million in fees); Denenberg v. Cal. Dep’t of Transp.,
 5    No. GIC836582, 2006 WL 5305734 (San Diego County Sup. Ct.) (attorneys’ fees award
 6    of $490,000 for claims including discrimination case).
 7             28.   Punitive Damages. Plaintiff also seeks punitive damages in the Complaint.
 8    (Compl. ¶ 30,36, 42, 47, 53, 59, 69, and Prayer for Relief, (e).) The Court must also
 9    consider Plaintiff’s request for punitive damages in determining the amount in
10    controversy. Davenport v. Mutual Benefit Health and Accident Ass’n, 325 F.2d 785, 787
11    (9th Cir. 1963) (punitive damages must be taken into account where recoverable under
12    state law). “Because plaintiff brings a claim under FEHA, and ‘[p]unitive damages are
13    recoverable for FEHA violations,’ punitive damages may be included in the amount in
14    controversy here.” Thompson, 2017 WL 590261 at *4.
15             29.   Courts have affirmed jury verdicts exceeding $1 million in punitive damages
16    in alleged disability discrimination cases. See, e.g., Juarez v. Autozone Stores, Inc.,
17    No. 08cv417–L (BLM), 2011 WL 1532070 (S.D. Cal., November 18, 2014)
18    ($185 million verdict for plaintiff in pregnancy discrimination case); see also Roby
19    v. McKesson Corp., 47 Cal. 4th 686 (2009) (holding that a punitive damage award of
20    $1.9 million equal to the compensatory damage award was appropriate in disability case).
21             30.   In sum, Plaintiff’s aggregated recovery on her claims, including
22    compensatory damages such as lost wages and emotional distress damages, attorney’s
23    fees, and punitive damages, satisfies the $75,000 jurisdictional threshold. While
24    Defendant denies any liability as to Plaintiff’s claims, it is “more likely than not” that the
25    amount in controversy in this action exceeds $75,000, exclusive of interest and costs, as
26    required by 28 U.S.C. section 1332(a).
27
28
                                                   10
                                    DEFENDANT’S NOTICE OF REMOVAL
      68612771v.2
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 11 of 33 Page ID #:11



 1             31.   Because diversity of citizenship exists between Plaintiff and Defendant, and
 2    the amount in controversy between the Parties exceeds $75,000, this Court has original
 3    jurisdiction of the action pursuant to 28 U.S.C. section 1332(a)(1) and removal is proper.
 4    IV.      VENUE
 5             32.   Venue lies in the United States District Court for the Central District of
 6    California, pursuant to 28 U.S.C. sections 84(c)(2), 1441, and 1446(a) because this action
 7    originally was brought in the Superior Court of the State of California, County of
 8    Los Angeles. In addition, the action arose in the County of Los Angeles because the
 9    facility where Plaintiff worked is in Los Angeles, California. Therefore, venue is proper
10    because it is the “district and division embracing the place where such action is pending.”
11    28 U.S.C. § 1441(a).
12    V.       NOTICE OF REMOVAL TO PLAINTIFF AND THE SUPERIOR COURT
13             33.   Pursuant to 28 U.S.C. section 1446(d), written notice of the filing of this
14    Notice of Removal will be promptly served on Plaintiff and filed with the Clerk of the
15    Superior Court of the State of California, County of Los Angeles.
16    VI.      PRAYER FOR REMOVAL
17             Wherefore, Defendant prays that this civil action be removed from the Superior
18    Court of the State of California, County of Los Angeles to the United States District
19    Court for the Central District of California.
20
21    DATED: March 29, 2021                              SEYFARTH SHAW LLP
22
23
                                                         By:
24                                                             Orly Z. Elson
                                                               Attorneys for Defendant
25                                                             DELAWARE NORTH COMPANIES
                                                               TRAVEL HOSPITALITY SERVICES,
26                                                             INC.
27
28
                                                    11
                                     DEFENDANT’S NOTICE OF REMOVAL
      68612771v.2
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 12 of 33 Page ID #:12
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 13 of 33 Page ID #:13




 2
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 14 of 33 Page ID #:14




 3
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 15 of 33 Page ID #:15




 4
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 16 of 33 Page ID #:16




 5
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 17 of 33 Page ID #:17
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 18 of 33 Page ID #:18




 7
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 19 of 33 Page ID #:19




 8
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 20 of 33 Page ID #:20




 9
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 21 of 33 Page ID #:21




 10
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 22 of 33 Page ID #:22
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 23 of 33 Page ID #:23
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 24 of 33 Page ID #:24
Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 25 of 33 Page ID #:25
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 26 of 33 Page ID #:26



 1    SEYFARTH SHAW LLP
      Joshua A. Rodine (SBN 237774)
 2    jrodine@seyfarth.com
      Orly Z. Elson (SBN 240645)
 3    oelson@seyfarth.com
      2029 Century Park East, Suite 3500
 4    Los Angeles, California 90067-3021
      Telephone:     (310) 277-7200
 5    Facsimile:     (310) 201-5219

 6    Attorneys for Defendant
      DELAWARE NORTH COMPANIES TRAVEL
 7    HOSPITALITY SERVICES, INC.

 8

 9
                               SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                                           COUNTY OF LOS ANGELES
11

12
      ROSE CURRY, an individual,                              Case No. 21STCV05578
13
                          Plaintiff,                          DEFENDANT DELAWARE NORTH
14                                                            COMPANIES TRAVEL HOSPITALITY
               v.                                             SERVICES, INC.’S ANSWER TO
15                                                            PLAINTIFF’S COMPLAINT
      DELAWARE NORTH COMPANIES TRAVEL
16    HOSPITALITY SERVICES, INC., a Delaware
      corporation; and DOES 1 through 25, inclusive,          Complaint Filed: February 11, 2021
17                                                            Trial Date:      None Set
                          Defendants.
18

19
20             Defendant Delaware North Companies Travel Hospitality Services, Inc. (“Defendant”) for itself

21    and no other entity, hereby answers the unverified Complaint of Plaintiff Rose Curry (“Plaintiff”) as

22    follows:

23                                              GENERAL DENIAL

24             Pursuant to Section 431.30(d) of the California Code of Civil Procedure, Defendant denies,

25    generally and specifically, each and every allegation, statement, matter and each purported cause of

26    action contained in the Complaint, and without limiting the generality of the foregoing, deny, generally

27    and specifically, that Plaintiff has been damaged in the manner or sums alleged, or in any way at all, by

28    reason of any acts or omissions of Defendant.


                                 DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
      68612948v.3
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 27 of 33 Page ID #:27



 1                                 SEPARATE AND ADDITIONAL DEFENSES

 2             In further answer to the Complaint, and as separate and distinct affirmative and other defenses,

 3    Defendant alleges as follows, without thereby assuming the burden of proof on any defense on which it

 4    would not otherwise have the burden of proof by operation of law.

 5                                                 FIRST DEFENSE

 6                                       (Failure to State a Cause of Action)

 7             1.     Plaintiff’s Complaint, and each purported cause of action contained therein, fails to state

 8    facts sufficient to constitute a cause of action against Defendant.

 9                                               SECOND DEFENSE
10                                              (Statute of Limitations)

11             2.     The Complaint, and each purported cause of action alleged therein, is barred in whole or

12    in part by all applicable statutes of limitation including but not limited to California Code of Civil

13    Procedure sections 335.1, 338(a), 339, 340 and California Government Code Sections 12960(d) and

14    12965(d).

15                                                THIRD DEFENSE

16                                                     (Estoppel)

17             3.     Any recovery on Plaintiff’s Complaint and each cause of action alleged therein is barred

18    because Plaintiff is estopped by her conduct and actions to claim any right to damages or any relief

19    against Defendant.
20                                               FOURTH DEFENSE

21                                                 (Unclean Hands)

22             4.     Any recovery on Plaintiff’s Complaint and each cause of action alleged therein is barred

23    by the equitable doctrine of unclean hands because of Plaintiff’s conduct and actions.

24                                                FIFTH DEFENSE

25                                                      (Laches)

26             5.     Plaintiff’s claims are barred, in whole or in art, by the doctrine of laches because Plaintiff

27    delayed unreasonably in bringing her claims.

28
                                                           2
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
      68612948v.3
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 28 of 33 Page ID #:28



 1                                                  SIXTH DEFENSE

 2                                 (Failure To Exhaust Administrative Remedies)

 3             6.     Plaintiff’s Complaint and each cause of action alleged therein are barred to the extent

 4    Plaintiff failed to exhaust her administrative remedies and to the extent Plaintiff’s causes of action

 5    exceed the scope of charges she filed, if any, with appropriate governmental agencies.

 6                                                SEVENTH DEFENSE

 7                                             (After-Acquired Evidence)

 8             7.     To the extent discovery may disclose information which could serve as a basis for the

 9    alleged termination of Plaintiff’s employment, which Defendant denies, Plaintiff is barred from recovery
10    by the after-acquired evidence doctrine.

11                                                 EIGHTH DEFENSE

12                                           (Failure to Mitigate Damages)

13             8.     Plaintiff’s Complaint and each cause of action alleged therein are barred, or should be

14    reduced, to the extent Plaintiff failed to mitigate her damages as required by law.

15                                                  NINTH DEFENSE

16                                    (Workers’ Compensation Act Preemption)

17             9.     To the extent Plaintiff’s Complaint, or any purported cause of action alleged therein,

18    alleges emotional or physical injury, the Court lacks jurisdiction, and any recovery is barred by the

19    exclusivity of remedy under the California Workers’ Compensation Act, California Labor Code
20    Sections 3200, et seq.

21                                                 TENTH DEFENSE

22                     (Failure to Take Advantage of Preventive/Corrective Opportunities)

23             10.    Defendant exercised reasonable care to prevent and/or correct any harassing,

24    discriminatory, and retaliatory workplace conduct allegedly experienced by Plaintiff. Plaintiff

25    unreasonably failed to take advantage of any preventive or corrective opportunities provided by the

26    Defendant or to avoid harm otherwise, and thus Plaintiff’s Complaint and each cause of action alleged

27    therein are barred or, alternatively, her relief is limited.

28
                                                             3
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
      68612948v.3
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 29 of 33 Page ID #:29



 1                                             ELEVENTH DEFENSE

 2                               (Legitimate Business Justification/Mixed Motive)

 3             11.   Any recovery on Plaintiff’s Complaint and each cause of action alleged therein are barred

 4    because assuming arguendo that retaliatory reasons had been a motivating factor in any decisions toward

 5    Plaintiff, which Defendant expressly denies, Defendant would have made the same decisions toward

 6    Plaintiff in any case for legitimate, non-retaliatory, non-discriminatory, and non-harassing business

 7    reasons. See Harris v. City of Santa Monica, 56 Cal. App. 4th 203 (2013).

 8                                              TWELFTH DEFENSE

 9                                     (Not A Substantial Motivating Factor)
10             12.   Plaintiff’s Complaint and each cause of action alleged therein are barred because her

11    purported protected class(es) were not substantial motivating factors for any of Defendant’s conduct or

12    decisions concerning Plaintiff’s employment, and Defendant would have taken the legitimate action they

13    did irrespective of Plaintiff’s purported disabilities, alleged medical condition, or purported protected

14    conduct.

15                                           THIRTEENTH DEFENSE

16                                              (At-Will Employment)

17             13.   Defendant alleges that Plaintiff’s employment was not for a specified term and thus under

18    California Labor Code section 2922 her employment was terminable at the will of Plaintiff or Defendant

19    such that the exercise of that right cannot give rise to the claims asserted regarding Plaintiff’s
20    termination.

21                                           FOURTEENTH DEFENSE

22                                                       (Offset)

23             14.   Any recovery on Plaintiff’s Complaint and each cause of action alleged therein is barred

24    in whole or in part because Defendant is entitled to an offset for any monies Plaintiff received from any

25    source after Plaintiff ceased to be employed under the doctrine prohibiting double recovery set forth by

26    Witt v. Jackson, 57 Cal. 2d 57 (1961) and its progeny.

27

28
                                                           4
                                DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
      68612948v.3
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 30 of 33 Page ID #:30



 1                                               FIFTEENTH DEFENSE

 2                                               (Setoff and Recoupment)

 3             15.     To the extent a court or arbitrator holds that Plaintiff is entitled to damages or penalties,

 4    which is specifically denied, Defendant is entitled under the equitable doctrine of setoff and recoupment

 5    to offset all overpayments made to Plaintiff and/or all obligations Plaintiff owed to Defendant against

 6    any judgment that may be entered against Defendant.

 7                                              SIXTEENTH DEFENSE

 8                                              (Adequate Legal Remedy)

 9             16.     Plaintiff’s request for injunctive relief is improper because Plaintiff has an adequate
10    remedy at law.

11                                            SEVENTEENTH DEFENSE

12                                          (Good Faith and Reasonableness)

13             17.     Any recovery on Plaintiff’s Complaint, or any purported cause of action alleged therein,

14    is barred in whole or in part because Defendant and its agents acted reasonably and in good faith at all

15    times material herein based on all relevant facts and circumstances known by them at the time they so

16    acted. Moreover, any and all decisions made and actions taken with respect to Plaintiff were in the

17    exercise of proper managerial discretion and are subject to the managerial privilege.

18                                             EIGHTEENTH DEFENSE

19                                                  (Undue Hardship)
20             18.     To the extent that Plaintiff requested accommodations that were not reasonable or would

21    cause Defendant undue hardship, and thus were not required, Plaintiff’s claims fail.

22                                             NINETEENTH DEFENSE

23                                  (Failure To Engage In An Interactive Process)

24             19.     Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff failed to

25    participate in good faith, or at all, in an interactive process with Defendant regarding her purported need

26    for a reasonable accommodation for her alleged disability.

27

28
                                                             5
                                  DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
      68612948v.3
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 31 of 33 Page ID #:31



 1                                             TWENTIETH DEFENSE

 2                                    (Unable to Perform Essential Functions)

 3             20.    Plaintiff’s claims are barred in whole or in part to the extent that Plaintiff, because of a

 4    physical or mental disability, was unable to perform the essential duties of her position with or without

 5    reasonable accommodations.

 6                                           TWENTY-FIRST DEFENSE

 7                                   (Health and Safety of Plaintiff and Others)

 8             21.    Plaintiff’s claims are barred in whole or in part to the extent that Plaintiff could not

 9    perform the essential duties of her position in a manner that would not endanger the employee’s health
10    or safety or the health or safety of others, even with reasonable accommodations.

11                                         TWENTY-SECOND DEFENSE

12                                       (Punitive Damages Unconstitutional)

13             22.    Although Defendant denies they have committed or have responsibility for any act

14    that could support the recovery of punitive damages in this lawsuit, if any, to the extent any such act is

15    found, recovery of punitive damages against Defendant is unconstitutional under numerous provisions

16    of the United States Constitution and the California Constitution.

17                                           TWENTY-THIRD DEFENSE

18                           (Failure to State a Claim for Relief for Punitive Damages)

19             23.    Plaintiff is not entitled to recover any punitive, double or exemplary damages against
20    Defendant and any allegations with respect thereto should be stricken because Plaintiff has failed to

21    plead and cannot prove facts sufficient to support allegations of oppression, fraud and/or malice

22    pursuant to California Civil Code § 3294(a).

23                                             PRAYER FOR RELIEF

24             Wherefore, Defendant prays for judgment as follows:

25             A.     That Plaintiff take nothing by way of her Complaint;

26             B.     That judgment be entered in favor of Defendant and against Plaintiff in this action;

27             C.     That Defendant be awarded reasonable attorneys’ fees and costs of suit incurred herein as

28                    provided by law; and
                                                            6
                                DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
      68612948v.3
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 32 of 33 Page ID #:32



 1             D.   Defendant be awarded such other relief as this Court may deem just and proper.

 2
      DATED: March 25, 2021                                SEYFARTH SHAW LLP
 3

 4
                                                           By:
 5                                                               Orly Z. Elson
                                                                 Attorneys for Defendant
 6                                                               DELAWARE NORTH COMPANIES
                                                                 TRAVEL HOSPITALITY SERVICES, INC.
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       7
                              DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
      68612948v.3
     Case 2:21-cv-02694-JFW-AFM Document 1 Filed 03/29/21 Page 33 of 33 Page ID #:33



 1                                              PROOF OF SERVICE

 2    STATE OF CALIFORNIA                                )
                                                         )   SS
 3    COUNTY OF                                          )

 4           I am a resident of the State of California, over the age of eighteen years, and not a party to the
      within action. My business address is 2029 Century Park East, Suite 3500, Los Angeles, California
 5    90067-3021. On March 26, 2021, I served the within document(s):

 6           DEFENDANT DELAWARE NORTH COMPANIES TRAVEL HOSPITALITY SERVICES,
      INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
 7
              by placing the document(s) listed above in a sealed envelope with postage thereon fully prepaid,
 8     
        in the United States mail at Los Angeles, California, addressed as set forth below.

 9            by personally delivering the document(s) listed above to the person(s) at the address(es) set forth
       
        below.
10
              by placing the document(s) listed above, together with an unsigned copy of this declaration, in a
11     
        sealed envelope or package provided by an overnight delivery carrier with postage paid on
              account and deposited for collection with the overnight carrier at Los Angeles, California,
12            addressed as set forth below.

13            by transmitting the document(s) listed above, electronically, via the e-mail addresses set forth
       
        below.
14
              electronically by using the Court’s ECF/CM System.
15     
16             Henry A. Elyashar                             Sa’id Vakili
               Elyashar Law Firm                             Vakili & Leus, LLP
17             28345 Ventura Blvd., Suite 500                3701 Wilshire Boulevard, Suite 1135
18             Tarzana, CA 91356-4245                        Los Angeles, CA 90010-2822
               Tel. (818) 584-2617                           Tel. (213) 380-6010
19             Fax (818) 705-1076                            Fax (213) 380-6051
               henry@elyasharlaw.com                         Vakili@vakili.com
20
              I am readily familiar with the firm's practice of collection and processing correspondence for
21    mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day with
      postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of the party
22    served, service is presumed invalid if postal cancellation date or postage meter date is more than one day
      after date of deposit for mailing in affidavit.
23
             I declare under penalty of perjury under the laws of the State of California that the above is true
24    and correct.
25             Executed on March 26, 2021, at Los Angeles, California.
26
                                                                            Ann Pleasant
27                                                                          Ann Pleasant
28


                                                PROOF OF SERVICE
      68925564v.1
